Name: Commission Regulation (EEC) No 1768/88 of 22 June 1988 altering the export refunds on cereal-based compound feedingstuffs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 6. 88 Official Journal of the European Communities No L 156/41 COMMISSION REGULATION (EEC) No 1768/88 of 22 June 1988 altering the export refunds on cereal-based compound feedingstuffs should be altered as shown in the Annex to this Regula ­ tion, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty . establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3989/87 (2), and in particular the fifth subparagraph of Article 16 (2) thereof, Whereas the export refunds on cereal-based compound feedingstuffs were fixed by Regulation (EEC) No 1703/88 (3), as last amended by Regulation (EEC) No 1752/88 0 ; Whereas it follows from applying the rules, criteria and other provisions contained in Regulation (EEC) No 1703/88 to the information at present available to the Commission that the export refunds at present in force HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the compound feedingstuffs covered by Regulation (EEC) No 2727/75 and subject to Council Regulation (EEC) No 2743/75 (*), fixed in the Annex to amended Regulation (EEC) No 1703/88 , are hereby altered as shown in the Annex to this Regulation . The refund on export to Portugal has not been fixed. Article 2 This Regulation shall enter into force on 23 June 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 June 19,88 . For the Commission Frans ANDRIESSEN Vice-President ( ») OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 377, 31 . 12. 1987, p. 1 . (3) OJ No L 151 , 17. 6. 1988, p. 67. 0 OJ No L 155, 22. 6. 1988 , p. 46. O OJ No L 281 , 1 . 11 . 1975, p. 60 . No L 156/42 Official Journal of the European Communities 23 . 6 . 88 ANNEX to the Commissidn Regulation of 22 June 1988 altering the export refunds on cereal-based compound feedingstuffs (ECU/ tonne) Product code Destination (') ^Amount of refund 2309 10 11 050 2309 10 11 110 01 5,50 09  2309 10 11 190 01 4,58 l 09  ¢ 2309 10 11 210 01 11,00 09  2309 10 11 290 01 9,16 09  2309 10 11 310 01 22,00 09  2309 10 11 390 01 18,31 09  2309 10 11 900   2309 10 13 050   2309 10 13 110 01 5,50 09  2309 10 13 190 01 4,58 09  2309 10 13 210 01 11,00 09  2309 10 13 290 01 9,16 09  2309 10 13 310 01 22,00 l 09  2309 10 13 390 01 18,31 09  2309 10 13 900   ¢ 2309 10 31 050   2309 10 31 110 01 5,50 \ 09  2309 10 31 190 01 4,58 09  2309 10 31 210 01 11,00 09  2309 10 31 290 . 01 9,16 \ 09  2309 10 31 310 01 22,00 09  2309 10 31 390 01 18,31 09  2309 10 31 410 01 33,00 - 09  2309 10 31 490 01 ¢ 27,47 l 09  2309 10 31 510 01 44,00 09  23 . 6. 88 Official Journal of the European Communities No L 156/43 (ECU/ tonne) Product code Destination (') Amount of refund 2309 10 31 590 01 36,63 09  2309 10 31 610 01 55,00 l 09  2309 10 31 690 01 45,78 09  2309 10 31 900   2309 10 33 050   2309 10 33 110 01 5,50 09  2309 10 33 190 01 4,58 \ 09  2309 10 33 210 01 11,00 09  2309 10 33 290 01 9,16 09  2309 10 33 310 01 22,00 09  2309 10 33 390 01 18,31 09  2309 10 33 410 01 33,00 l 09  2309 10 33 490 01 27,47 09  2309 10 33 510 01 44,00 09  2309 10 33 590 01 36,63 09  2309 10 33610 01 55,00 09  2309 10 33 690 01 45,78 l 09  2309 10 33 900   2309 10 51 050   2309 10 51 110 01 5,50 09 &lt; 2309 10 51 190 01 4,58 l 09  2309 10 51 210 01 11,00 09  2309 10 51 290 01 9,16 09  2309 10 51 310 01 22,00 09  2309 10 51 390 01 18,31 l 09  2309 10 51 410 01 33,00 . 09  2309 10 51 490 01 27,47 I 09  2309 10 51 510 01 44,00 09  2309 10 51 590 01 36,63 09  2309 10 51 610 01 55,00 09  No L 156/44 Official Journal of the European Communities 23 . 6 . 88 (ECU/ tonrie) Product code Destination (') Amount of refund 2309 10 51 690 01 45,78 09  2309 10 51 710 01 66,00 I 09  2309 10 51 790 01 54,94 09  2309 10 51 810 01 72,00 09  2309 10 51 890 01 59,94 09  2309 10 51 900   2309 10 53 050'   2309 10 53 110 01 5,50 09  2309 10 53 190 01 4,58 l 09  2309 10 53 210 01 11,00 09 2309 10 53 290 01 9,16 09  2309 10 53 310 01 22,00 09 '  2309 10 53 390 01 18,31 09  2309 10 53 410 01 33,00 09  2309 10 53 490 01 27,47 09  2309 10 53 510 01 44,00 l 09  " 2309 10 53 590 01 36,63 l 09  2309 10 53 610 01 55,00 \ 09  2309 10 53 690 01 45,78 09  2309 10 53 710 01 66,00 \ 09  2309 10 53 790 01 54,94 09  2309 10 53 810 01 72,00 l 09  . 2309 10 53 890 01 59,94 09   2309 10 53 900  '  2309 90 31 050   2309 90 31 110 01 5,50 09 23 . 6. 88 Official Journal of the European Communities No L 156/45 (ECU/ tonne) Product code Destination (') Amount of refund 2309 90 31 190 01 4,58 I 09  2309 90 31 210 01 11,00 \ 09  2309 90 31 290 01 9,16 09  2309 90 31 310 01 22,00 09  2309 90 31 390 01 18,31 09  ¢ 2309 90 31 900   2309 90 33 050   2309 90 33 110 01 5,50 09  2309 90 33 190 01 4,58 09  2309 90 33 210 01 11,00 09  2309 90 33 290 01 9,16 l 09  2309 90 33 310 01 22,00 09  2309 90 33 390 01 18,31 09  2309 90 33 900   2309 90 41 050   2309 90 41 110 01 5,50 \ 09  2309 90 41 190 01 4,58 l 09  2309 90 41 210 01 11,00 09  2309 90 41 290 01 9,16 09  2309 90 41 310 01 22,00 09  2309 90 41 390 01 18,31 09  2309 90 41 410 01 33,00 09  2309 90 41 490 . 01 27,47 l 09  2309 90 41 510 ' 01 44,00 l 09  2309 90 41 590 01 3,6,63 09  2309 90 41 610 01 55,00 09  2309 90 41 690 01 45,78 09  2309 90 41 900   2309 90 43 050   2309 90 43 110 01 5,50 l 09  2309 90 43 190 01 4,58 ¢ 09 .  No L 156/46 Official Journal of the European Communities 23 . 6. 88 (ECU/ tonne) Product code Destination (') Amount of refund 2309 90 43 210 01 11,00 09  2309 90 43 290 01 9,16 I 09 2309 90 43 310 01 22,00 09  2309 90 43 390 01 18,31 l 09  2309 90 43 410 01 33,00 \ 09  2309 90 43 490 01 27,47 09  2309 90 43 510 01 44,00 09  2309 90 43 590 01 36,63 09  2309 90 43 610 ¢ 01 55,00 09  2309 90 43 690 01 45,78 09  2309 90 43 900   2309 90 51 050   2309 90 51 110 01 5,50 09  2309 90 51 190 01 4,58 \ 09  2309 90 51 210 01 11,00 l 09  2309 90 51 290 01 9,16 09  2309 90 51 310 01 22,00 09  2309 90 51 390 01 18,31 09  2309 90 51 410 01 33,00 09  2309 90 51 490 01 27,47 09  2309 90 51 510 01 44,00 \ 09  2309 90 51 590 01 / 36,63 I 09  2309 90 51 610 01 55,00 I 09  2309 90 51 690 01 45,78 09  2309 90 51 710 01 66,00 09  2309 90 51 790 01 54,94 09  2309 90 51 810 01 72,00 l 09  * 23 . 6 . 88 Official Journal of the European Communities No L 156/47 (ECU/ tonne) ' Product code Destination (') Amount of refund 2309 90 51 890 01 59,94 09  2309 90 51 900   2309 90 53 050   2309 90 53 110 01 5,50 I 09  2309 90 53 190 01 4,58 09  2309 90 53 210 01 11,00 09  2309 90 53 290 01 9,16 l 09  2309 90 53 310 01 22,00 ' 09  2309 90 53 390 01 18,31 I 09  2309 90 53 410 01 33,00 l 09  2309 90 53 490 01 27,47 s 09  ' 2309 90 53 510 01 44,00 l 09  2309 90 53 590 01 . 36,63 09   2309 90 53 610 01 55,00 l 09  2309 90 53 690 01 45,78 09  2309 90 53 710 01 66,00 09  2309 90 53 790 01 54,94 09 '  2309 90 53 810 01 72,00 09  2309 90 53 890 01 59,94 l 09  2309 90 53 900   (') The destinations are as follows : 01 Zones A, B, C, D and E as specified in Annex II to Regulation (EEC) No 1124/77, 09 Other destinations . NB : The product codes and the footnotes are defined in Regulation (EEC) No 3846/87 as amended .